Citation Nr: 0501624	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dysthymic disorder/anxiety disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to nonservice-connected 
pension.  


REPRESENTATION

Appellant represented by:	Patrick J. Edaburn, Attorney 
at Law


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to January 
1983.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for dysthymic disorder/anxiety disorder comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to nonservice-connected 
pension arises from a February 2002 rating decision of the 
RO.  The veteran cancelled his request for a Board hearing in 
July 2004.  No request for a rescheduling was received.  

The record reflects that the veteran was denied entitlement 
to nonservice-connected pension in a March 1994 rating 
decision.  As discussed below, the March 1994 rating decision 
became final.  38 U.S.C.A. § 7105(c).  In the current appeal, 
it appears that the RO may have reopened the veteran's 
nonservice-connected pension claim, however, the Board does 
not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). See also Winters v. West, 12 Vet. App. 203 (1999).   
Therefore, although the RO in the current appeal has reviewed 
this claim on a de novo basis, the issue is as stated on the 
title page.

The issue of entitlement to service connection for dysthymic 
disorder/anxiety disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision in November 1996, the Board denied the 
veteran's claim to reopen a service connection claim for 
psychiatric disorder.  

2.  Evidence received since the November 1996 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for dysthymic disorder/anxiety disorder.

3.  By rating decision in March 1994, the RO denied the 
veteran's claim of entitlement to nonservice-connected 
pension.  

4.  Evidence received since the March 1994 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1996 Board decision, which denied a claim to 
reopen the veteran's service connection claim for psychiatric 
disorder, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the 
November 1996 Board  decision, and the claim of entitlement 
to service connection for dysthymic disorder/anxiety disorder 
is reopened.  8 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 7104 
(West 2002); 38 C.F.R. §§ 3.156 (prior to August 29, 2001).

3.  The March 1994 rating decision, which denied entitlement 
to nonservice-connected pension, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

4.  New and material evidence has not been received since the 
March 1994 rating decision and the claim of entitlement to 
nonservice-connected pension is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the RO, in a March 2003 letter, did 
provide the veteran notice of the passage of the VCAA and the 
duty to notify and assist him regarding his claims.  The VA 
fully notified the veteran of what is required to 
substantiate such claims in the notification letter.  The 
VCAA letter along with the July 2003 statement of the case 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In 
the present case, the evidence includes service medical 
records, numerous VA medical records, VA examination reports, 
private medical records, and statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  New and Material

The RO denied nonservice-connection pension in a March 1994 
determination.  The veteran was advised of his procedural and 
appellate rights that same month; however, he did not appeal.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2004).  

Similarly, the RO denied a service connection claim for 
nervous disorder in May 1989.  The veteran attempted to 
reopen his service connection claim, but was denied in a 
November 1996 Board decision.  Unless the Chairman of the 
Board orders reconsideration, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104(a); 38 C.F.R. § 20.1100(a). 

While both the RO determination in March 1994 and the Board 
decision in November 1996 are final, if new and material 
evidence is presented or secured with respect to these 
claims, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claims.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).  Specifically, 
under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Dysthymic Disorder/Anxiety Disorder

The RO originally denied the veteran's service connection 
claim for nervous disorder based upon a review of the service 
medical records, VA outpatient medical records, private 
medical record from Dr. Smith, and statements from the 
veteran and his wife.  Service medical records were negative 
for complaints of or treatment for a nervous disorder or 
other psychiatric problem.  VA outpatient reports 
demonstrated complaints of nervousness, anger, and a 
diagnosis in August 1983 for history of polysubstance abuse, 
rule out affective disorder.  VA medical record dated June 
1984 indicates that the veteran arrived late to a VA 
examination in March 1984 and thereby could not be adequately 
examined and he failed to show up at a rescheduled 
examination in April 1984.  Private psychiatric discharge 
summary from Dr. Smith indicated that Dr. Lovejoy had treated 
him for approximately the past year.  The veteran was 
apparently imprisoned sometime after service and required 
hospitalization for his psychiatric problems following his 
release from prison.  Dr. Lovejoy had referred the veteran to 
Dr. Smith for evaluation for possible bipolar disorder.  In 
his discharge summary, Dr. Smith diagnosed the veteran as 
having bipolar disorder, mixed.  The veteran and his wife 
stated that the veteran was on medications to cope with his 
psychiatric symptoms.

Based upon the above evidence, the RO denied the claim in the 
May 1989 rating decision.  The RO determined that there was 
no medical evidence demonstrating that his current 
psychiatric problems were incurred in service, nor was there 
a presumption that they incurred in service.  

In the November 1996 decision, the Board denied the veteran's 
application to reopen his service connection claim for 
psychiatric disorder on the basis that there was no new and 
material evidence indicating that the veteran's current 
psychiatric problems were related to service. 

Evidence received since the November 1996 Board decision 
numerous VA medical records and private medical records from 
Dr. Brandon.  One undated medical record from Dr. Brandon 
stated that the veteran was diagnosed as having a history of 
psychiatric problems since 1982 with a history of psychiatric 
hospitalization.  The record indicated that the veteran's 
problems are permanent in nature.  Another record from Dr. 
Brandon diagnosed the veteran as having generalized anxiety 
disorder and dysthymic disorder.  

The medical evidence from Dr. Brandon is new in that it was 
not part of the record at the time of the November 1996 Board 
decision.  Moreover, this evidence is material as it relates 
the beginning of the veteran's current psychiatric problems 
to 1982, or when the veteran was in service.  Evidence 
considered in the November 1996 Board decision did not show a 
nexus between the veteran's current psychiatric disorder and 
service.  Therefore, Dr. Brandon's medical record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the evidence is 
material to his claim and therefore reopens his service 
connection claim for dysthymic disorder/anxiety disorder. 

Nonservice-Connected Pension

Under the provisions of 38 U.S.C.A. § 1521 (West 2002), a 
pension is available to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice connected (NSC) 
disabilities which are not the result of his own willful 
misconduct.  Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  See Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (2004).

Here, service records showed that he served on active duty 
from August 15, 1978 to January 27, 1983.  The evidence 
before the RO at that time of the March 1994 rating 
determination failed to show that the veteran served for 
ninety (90) days or more during a period of war.  Therefore, 
the claim was denied.  

The veteran has provided no new and material evidence since 
the March 1994 rating determination indicating that he 
service ninety (90) days or more during a period of war.  The 
only pertinent evidence submitted is his Certificate of 
Release or Discharge from Active Duty.  However, this record 
again shows that the veteran served active duty from August 
15, 1978 to January 27, 1983.  There is no evidence that he 
served active duty at any other time, nor has he made such an 
assertion.  

In short, the evidence received subsequent to the RO's March 
1994 rating determination is cumulative or redundant and is 
not, either by itself or in connection with other evidence of 
record, so significant that it must be considered to fairly 
decide the merits of the veteran's underlying claim of 
entitlement to NSC pension.  As such, the evidence received 
subsequent to the RO's March 1994 rating determination is not 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides no basis to reopen the veteran's claim.  
38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for 
dysthymic/anxiety disorder.  To this extent only, the appeal 
is granted.

New and material evidence has not been submitted to reopen a 
claim of entitlement to nonservice connection pension; to 
this extent, the appeal is denied.


REMAND

Having reopened the service connection claim for 
dysthymic/anxiety disorder, the current decision must be 
based on a de novo review of the record.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Medical records indicate the veteran has been in 
receipt of Social Security Administration (SSA) benefits for 
many years, with entitlement effective September 1994.  As 
these benefits may be based on a finding of disability, SSA 
records should be obtained.  See Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Although service medical records are negative for 
psychiatric problems, Dr. Smith's medical statement dated in 
1984 appears to show that the veteran may have received 
treatment for bipolar disorder within one year following 
separation from active duty service.  Bipolar disorder 
(psychosis) is a presumptive condition for purposes of 
service connection.  38 C.F.R. §§  3.307, 3.309(a).  However, 
medical evidence, including records from Dr. Brandon, 
indicate that the veteran's current psychiatric disorder is 
generalized anxiety disorder and dysthymic disorder.  These 
disorders are not a psychosis and therefore, are not 
presumptive conditions for purposes of service connection.  
Id.  Thus, a VA examination is necessary to determine both 
the veteran's current diagnosis and whether his current 
psychiatric condition is related to service. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following: 

1.  The VBA AMC must take any necessary 
action to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  The notice 
must inform the appellant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the appellant is expected to provide and 
(4) request that the appellant provide 
any evidence in his possession that 
pertains to the claim.  He must also be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The VBA AMC should contact the Social 
Security Administration and request 
copies of any decisions regarding and 
disability claims made by the veteran 
together with copies of all medical 
evidence associated with such claims.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination to ascertain the 
nature, extent, and etiology of his 
psychiatric condition.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in 
connection with the examination.  The 
examiner is asked to specifically provide 
an opinion as the veteran's current 
diagnosable psychiatric disabilities.  
The examiner should also provide an 
opinion as to whether it is as least as 
likely as not that the veteran's current 
psychiatric disabilities, if any, are 
related to the veteran's service.  The 
opinion should be based on sound medical 
principles and the facts of the case.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and 
adjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


